IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31226
                         Summary Calendar



MICHAEL J. BOWLER,

                                         Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. Attorney General; MARTHA JORDAN,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-2511
                       --------------------
                           July 31, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael J. Bowler appeals the denial of his 28 U.S.C. § 2241

habeas corpus application.   Bowler argues that the method used by

the United States Bureau of Prisons (BOP) for computing good-time

credits is contrary to 18 U.S.C. § 3624(b) and the Equal

Protection Clause.

     “Article III denies federal courts the power to decide

questions that cannot affect the rights of litigants in the case


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31226
                                  -2-

before them . . . .”   Lewis v. Continental Bank Corp., 494 U.S.
472, 477 (1990)(citations omitted).     The case-or-controversy

requirement subsists throughout all stages of the litigation,

from the trial-court level through the appellate process.

Spencer v. Kemna, 523 U.S. 1, 7 (1998).

     Bowler’s 28 U.S.C. § 2241 application challenged the BOP’s

method of calculating his good-time credits.    Specifically,

Bowler contended that he was entitled to 351 days of good-time

credits, rather than 305 days as computed by the BOP.     Thus,

Bowler was seeking to be released from his confinement earlier

than allowed by the BOP.     Because Bowler has already been

released from prison, this court can no longer grant him the

relief requested, and his appeal is moot.     Bailey v. Southerland,

821 F.2d 277, 278 (5th Cir. 1987).

     Although Bowler argues that his case is not moot because he

is still on supervised release, even if Bowler were entitled to

more good-time credits than the BOP allowed, federal law provides

that those credits could not be used either to shorten the period

of his supervised release or to shorten the period of any future

imprisonment Bowler may be required to serve for violating the

conditions of his release.    28 C.F.R. § 2.35(b); see Bailey, 821
F.2d at 278-79; cf. United States v. Johnson, 529 U.S. 53, 60

(2000)(holding that the length of a supervised release term may

not be reduced by reason of excess time served in prison).

Furthermore, Bowler’s claim for declaratory relief under 28
                             No. 01-31226
                                  -3-

U.S.C. §§ 1331 and 2201 also requires that there be “a case or

actual controversy.”   28 U.S.C. § 2201(a); Lawson v. Callahan,

111 F.3d 403, 405 (5th Cir. 1997).    Because a judgment declaring

that the BOP’s method for computing good-time credits is unlawful

would have no effect on Bowler’s rights, Bowler’s argument that

jurisdiction lies under 28 U.S.C. § 2201 is unavailing.    See

Lewis, 494 U.S. at 477-79.

     Bowler’s contention that his case falls within the exception

to the mootness doctrine for cases that are “capable of

repetition, yet evading review” is similarly without merit.

Bowler has not shown that the time between judicial review of the

BOP’s calculation of good-time credits and expiration of a

sentence is always so short as to evade review, nor has he

demonstrated a reasonable expectation that he will once again be

imprisoned and receive an insufficient amount of good-time

credits.   See Spencer, 523 U.S. at 18.

     Based on the foregoing, Bowler’s appeal is DISMISSED AS

MOOT.